Citation Nr: 0301597	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-20 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to payment of nonservice-connected pension 
benefits, to include special monthly pension. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from May 1970 to February 
1973.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, which granted the veteran's 
claim for nonservice-connected disability pension but 
denied entitlement to special monthly pension.  The RO 
subsequently found that, since the veteran had been in 
receipt of income from the Social Security Administration 
since August 2001, before his current claim was received 
in March 2002, which was over the allowable income limit 
set by VA for pension, his claim for pension benefits must 
be denied.  (See letter mailed to veteran on July 26, 
2002, and the Statement of the Case (SOC) issued in 
November 2002.)  The veteran was advised in the SOC that 
he still might be entitled to pension from the date of 
receipt of his claim if his unreimbursed medical expenses 
reduced his income below the allowable limit.  
  

REMAND

The veteran alleges that he is entitled to pension 
benefits from the time he filed his current claim until he 
started receiving Social Security disability benefits.  In 
his November 2002 substantive appeal (VA Form 9), he 
requested a Board hearing at the RO (i.e., Travel Board 
hearing).  The claims folder was transferred to the Board 
prior to the scheduling and conduct of such hearing.  In 
December 2002, the veteran subsequently clarified that he 
wanted a Videoconference hearing before a Board Member.  
To accord the veteran due process, the RO should schedule 
such a hearing.  38 U.S.C.A. § 7107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 
(2002). 

Accordingly, the case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for 
a Videoconference hearing with respect 
to his claim for payment of nonservice-
connected pension benefits, to include 
special monthly pension.  The veteran 
and his representative should be 
notified in writing of the date, time 
and location of the hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails 
to report for the scheduled hearing 
without good cause, the claims file 
should be returned to the Board, in 
accordance with appellate procedures.

The veteran and his representative are free to submit 
additional evidence and argument on the matter the Board 
has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




